Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D22-184
                 Lower Tribunal Nos. F14-4843 & F14-21284
                            ________________

                        Mujaahid Abd ul Jabbaar,
                               Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.


     Mujaahid Abd ul Jabbaar, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and BOKOR, JJ.

     PER CURIAM.

     Affirmed.